PER CURIAM.
Now this day come the parties by their counsel and present a stipulation that this appeal be dismissed, which said stipulation is in the words and figures following, to wit: “It is hereby stipulated and agreed by and between the above-named appellant, Maryland Casualty Company, by John W. Freels, of East St. Louis, Ill., its attorney, and the above-named appellee, L. Wolfort and Company, by Ralph F. Lesemann, of East St. Louis, Ill., its attorney, that the appeal heretofore entered in this court and now pending therein is to be dismissed at the cost of the appellant.” On consideration whereof, it is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed at the cost of the appellant.